Title: From Thomas Jefferson to Robert Bolling and Others, 12 April 1781
From: Jefferson, Thomas
To: Bolling, Robert,et al.



Sir
In Council April 12. 1781.

Reasons to believe that the enemy intend a movement across the Country towards Carolina have induced Majr. General Baron Steuben to desire anxiously to have made up of a sudden a body of 200 cavalry. It is probable they will not be wanting a fortnight, but in any event they shall be discharged at the end of one month from their rendezvousing at Petersburg. Supposing it would be in your power to raise a number suddenly I take the liberty of troubling you as I do several other Gentlemen with the proposition. It will be necessary for the troopers to mount and equip themselves. Some good Swords it will be in our power to furnish and all of them with a shorter kind. So that the want of that article need not keep them from the field. Their horses and accoutrements shall be ensured by the public against every thing but negligence, and the service shall be counted in lieu of a tour of Militia duty. We wish them to rendezvous as they are raised at Petersburg, as the call, should it happen, will happen in a few days. The Commands shall be arranged at the rendezvous. For so short a service it is hoped that no difficulties will arise on that head.
I am with great respect Sir Your mo. ob. Servt.,

Th: Jefferson

